TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 7, 2013



                                      NO. 03-12-00546-CV


                 Clauklin LLC and Capital City Relocation, LLC, Appellants

                                                 v.

     Stephen Shamel; Grace Shamel; and All Other Occupants of 2609 Bonnyrigg Ct.,
                         Cedar Park, Texas 78613, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court appellants’ motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.